Citation Nr: 1631401	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-20 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss, to include whether referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to January 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2012, the Veteran testified during a Travel Board hearing before the undersigned.  

In a May 2014 decision, the Board denied the Veteran's claim for entitlement to an initial compensable disability rating for bilateral hearing loss.  While the matter was pending before the Court, in January 2015, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Partial Remand.  In a January 2015 Order, the Court vacated the Board's May 2014 decision with respect to the denial of entitlement to an initial compensable disability rating for bilateral hearing loss, and remanded the matter for readjudication in light of the Joint Motion.  In March 2015, the Board remanded the claim for entitlement to an initial compensable evaluation for bilateral hearing loss for further evidentiary development.

In an October 2015 decision, the Board again denied the Veteran's claim for entitlement to an initial compensable disability rating for bilateral hearing loss.  While the matter was pending before the Court, in June 2016, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Partial Remand.  In a June 2016 Order, the Court vacated the Board's October 2015 decision with respect to the denial of entitlement to an initial compensable disability rating for bilateral hearing loss, and remanded the matter for readjudication in light of the Joint Motion.  The Board observes that the Joint Motion focused on whether extraschedular referral was warranted, and did not appear to disagree with the Board's findings with respect to the schedular rating assigned.  However, as the Joint Motion did not expressly uphold the Board's findings with respect to the schedular rating assigned, the Board will continue to consider whether entitlement to an initial compensable disability rating for bilateral hearing loss is warranted on a schedular and extraschedular basis.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDINGS OF FACT

1.  Audiometric examinations correspond to no greater than a level I hearing loss for the right ear, and no greater than a level II hearing loss for the left ear. 

2.  The Veteran's bilateral hearing loss disability picture does not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2015).

2.  The criteria for referral to the VA Under Secretary for Benefits or the Director of Compensation Service for adjudication of an extraschedular rating for bilateral hearing loss have not been met.  38 C.F.R. § 3.321(b) (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The Board's October 2015 decision found that any duty imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not disturbed on appeal.  The parties did order that the Veteran was free to submit additional evidence and argument on the remanded matter, and that the Board must consider any such evidence or argument provided.

The Veteran has neither submitted any new evidence, nor has the Veteran indicated that that there is any outstanding evidence relevant to the issue on appeal.  The Veteran has not indicated any change in symptomatology since the last audiological examination in July 2015 was conducted.  As such, a remand to obtain additional documentation and/or to obtain a new VA examination would not bring to light any new evidence relevant to the issue on appeal.  VA does not have a duty to provide assistance when there is no reasonable possibility that further assistance to obtain documentation would substantiate the claim.  38 C.F.R. § 3.159.  

There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met, as set forth above.
II.  Initial Compensable Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.  

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran contends his bilateral hearing loss warrants an initial compensable rating.

Following his claim for service connection, the Veteran was afforded a VA audiological examination in August 2010.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
55
85
LEFT
10
10
30
80
90

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 43.8 decibels in the right ear, and 52.5 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 94 percent for the right ear, and 88 percent for the left ear.

Applying the test results of the August 2010 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

In a VA treatment record dated in September 2013, the Veteran reported worsening hearing and requested to be evaluated for hearing aids.

In light of the Veteran's claim of worsening hearing and pursuant to the Board's March 2015 remand, the Veteran was afforded another VA audiological examination in July 2015.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
35
60
95
LEFT
10
10
55
85
100

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 51 decibels in the right ear, and 63 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 94 percent in both ears.

Applying the test results of the July 2015 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  Although the Veteran has indicated that his hearing is worse than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The current noncompensable evaluation is reflected by the rating evidence of record and there is no indication that the findings on the August 2010 and July 2015 VA audiological examinations are inadequate.  Thus, the Veteran's claim for an initial compensable evaluation for his bilateral hearing loss disability, cannot be granted.

Accordingly, the evidence of record does not support an initial compensable rating for the Veteran's bilateral hearing impairment.  

III.  Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

Under Thun v. Peake, 22 Vet. App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  Here, the Board recognizes that the Veteran's bilateral hearing loss is manifested by difficulty hearing in noisy backgrounds, even with his hearing aids.  For example, in his October 2010 notice of disagreement, the Veteran stated that there was a lot of background noise at work which creates difficulty in him being able to understand what others are saying.  The Veteran also noted that he was told it was not good to use a hearing aid at work because of the background noise.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports of difficulty hearing simply do not represent an exceptional or unusual case.  As such, the first Thun element cannot be met.  

The Board notes that in the June 2016 Joint Motion, the parties stated that the Board failed to adequately explain whether the evidence regarding the effects of the Veteran's hearing loss on his occupational functioning showed "marked interference with employment."  As noted above, the Board has found that the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, and therefore the second and third questions posed by Thun are moot.  However, even if the Board were to find that the first element of Thun had been satisfied, extraschedular referral would still not be warranted because the Board finds that the second and third elements of Thun are not satisfied.  

The Veteran's service-connected bilateral hearing loss does not present an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms."  There is no history of relevant surgery or hospitalization during the time period on appeal.  As to employment, the Veteran's service-connected hearing loss certainly impacts his ability to work, as he has reported difficulty hearing in noise, even with his hearing aids.  See July 2015 VA examination report.   However, there is no evidence that his hearing loss has resulted in marked interference with employment above that already accounted for by the currently assigned noncompensable rating.  No other situation akin to the demonstrative governing norms is shown by the evidence of record, to include the lay statements.  The Board finds, therefore, that the Veteran's service-connected bilateral hearing loss is not shown to have resulted in frequent periods of hospitalization or marked interference with employment.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for bilateral hearing loss and tinnitus.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").
Lastly, the Board acknowledges that the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has not alleged that his hearing loss prevents him from obtaining or maintaining substantially gainful employment.  Thus, the Board finds that this matter is not raised by the record and it is therefore unnecessary to remand the matter for further action. 


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.

Referral for an extraschedular rating for bilateral hearing loss is not warranted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


